Order entered May 7, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00435-CV

                        MY VACATION EUROPE, INC., Appellant

                                              V.

                                 CONNIE SIGEL, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-06937-E

                                          ORDER
        Pending before the Court are (1) appellant’s April 11, 2014 motion to stay proceedings

pending resolution of accelerated appeal; (2) appellee’s April 16, 2014 letter request for

additional time to file response to motion to stay; and (3) the court reporter’s April 18, 2014

motion for extension of time to file the record. Because appellee has filed her response, we

DENY her request as moot and, because the reporter has filed the record, we also DENY as

moot the reporter’s motion. Based on the posture of the case, we DENY appellant’s motion to

stay.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE